Felton, Chief Judge.
1. Where a hearing on a motion for a new trial was continued six times and on the date last set for the hearing the court entered an order dismissing the motion for a new trial for want of prosecution and because no brief of evidence had been presented for approval, the judgment dismissing the motion for a new trial must be affirmed as against the only assignment of error in the bill of exceptions that the judgment dismissing the motion was contrary to law. Oliver v. Benson, 211 Ga. 268 (85 SE2d 418); Lambert Hoisting Engine Co. v. Bray & Co., 127 Ga. 452 (56 SE 513); Smith v. State, 86 Ga. App. 403 (72 SE2d 462); Vinson v. State, 53 Ga. App. 224 (185 SE 529).
2. There was no assignment of error on the refusal of the court to continue the case because of the illness of movant’s counsel.

Judgment affirmed.


Bell and Hall, JJ., concur.

*121Decided May 25, 1962
Rehearing denied June 6, 1962.
James L. Moore, for plaintiff in error.
Inslee M. Johnson, contra.